1
     Tom McAvity, 034403
2    Phoenix Fresh Start Bankruptcy
     4602 E Thomas Rd, Ste S-9
3    Phoenix, AZ 85018
     Phone: 602-598-5075
4    Fax: 866-241-4176
     Email: tom@phxfreshstart.com
5

6

7                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF ARIZONA
8
                                                 ) Chapter: 13
9    In re:                                      )
                                                 ) Case No. 2:19−bk−14340−BKM
10   CHRISTIE RENEE MONREAL                      )
                                                 )
11   Debtor                                      ) CERTIFICATE OF SERVICE AND NO
                                                 ) OBJECTION RE APPLICATION FOR
12                                               ) PAYMENT OF ADMINISTRATIVE
                                                 ) EXPENSE
13                                               )
            Tom McAvity, counsel for the above-captioned Debtor “Counsel”), hereby certifies
14
     under penalty of perjury that:
15
              1. The Debtor's Chapter 13 Plan and Application for Payment of Administrative Expense
16
     (“Plan”) requesting, inter alia, the Court’s approval of Counsel’s fees in the amount of $4,500.00
17
     and the remaining balance of $4450 to be paid through the Plan, was filed by Counsel on behalf
18
     of the Debtor on 12/29/17.
19            2. Pursuant to the Court’s December 10, 2019 notice for the Plan, the last date to file
20   objections to the Application was January 21, 2020.
21            3. No objection(s) to the Application have been received by Counsel nor does the case
22   docket reflect any objection(s) being filed to the Application.

23
                                                                   Respectfully,
24
              Date: 1/4/2021                                       /s/ Tom McAvity
25                                                                 Counsel for Debtor

26

27

28
                                       CERTIFICATE OF SERVICE



     Case 2:19-bk-14340-BKM           Doc 58 Filed 01/04/21 Entered 01/04/21 11:47:15                   Desc
                                      Main Document    Page 1 of 2
1
     The undersigned hereby certifies that on January 4, 2021 the foregoing was served on the
2    following via electronic filing notice.

3    United States Trustee
     Via ECF
4

5    Russell Brown, Trustee
     Via ECF
6

7
                                                                Phoenix Fresh Start Bankruptcy
                                                                _/s/ Tom McAvity____________
8                                                               Tom McAvity
                                                                Attorney for Debtor
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case 2:19-bk-14340-BKM        Doc 58 Filed 01/04/21 Entered 01/04/21 11:47:15              Desc
                                   Main Document    Page 2 of 2
